DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-17, 20-23, 27-28, 32-33 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka (US 2016/0319985) in view of Ma (US 2013/0322955) taken in view of evidence by Additive Manufacturing (Netur).
The examiner has provided the non-patent literature document (Netur) with the Office Action mailed 08/31/2021. The citation of prior art in this rejection refers to the provided document.
As set forth in MPEP 2124, references cited to show a universal fact, including that characteristics of prior art products were known, need not be available as prior art before Applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962).
In reference to claims 15 and 16, Matsuoka teaches variable area frames whose area changes according to an extending/contracting operation of an extendable arm and variable volume three-dimensional structures whose volume can be changed according to an extending/contracting operation of an extendable arm ([0002]). The variable area frames are applicable to architectural structures with walls, floors, ceilings which are construed by combining the variable area frame with sheet-like products ([0124]) (corresponding to a core).
Matsuoka further teaches the variable area frame includes a plurality of cross units 11 (i.e., sides), an end coupling portion (i.e., hinges), bent members 15/16 (i.e., sides) and corner coupling shafts 17 (i.e., hinges), the coupling end portion includes inner end coupling shafts 13 and outer end coupling shafts 14 ([0062]-[0064]); the first bent member 15 at each corner pivotally couples the inner end coupling shaft 13 of the extendable arm of one of adjoining two of the three sides of the frame 60 ([0088]) (corresponding to a plurality of hinges, and a plurality of sides movably attached to the plurality of hinges). FIG. 11, provided below, shows the state where the area surrounded by the outer contour of the frame is the smallest (i.e., folded position), while FIG. 12, provided below, shows the state where the area has an intermediate value (i.e., unfolded position) (corresponding to at least one portion of the plurality of sides is movable between a folded position and an unfolded position).
Matsuoka further teaches the first bent member 15 and the second bent member include a bend angle, the bend angle does not change from the smallest area to the larges area ([0067]; [0088]) (corresponding to at least two sides of the plurality of sides are joined at an angle that remains constant when the at least one portion of the plurality of sides is moved between a folded position and an unfolded position). 
Matsuoka further teaches the variable frame includes inner end coupling shafts 13, outer end coupling shafts 14, middle coupling shafts 12 and corner coupling shafts 17 ([0064]; [0065]). FIG. 11 shows the uppermost corner coupling shaft 17 has a first position and remains in the first position when the frame is in the intermediate state (corresponding to the plurality of hinges includes a first hinge in a first position in space when the at least one portion of the plurality of sides is in the unfolded position, and wherein the first hinge remains in the first position in space when the at least one portion of the plurality of sides is in the folded position). The inner end coupling shafts 13, outer end coupling shafts 14 and middle coupling shafts each have a position shown in FIG. 11 and each of the inner end coupling shafts 13, outer end coupling shafts 14 and middle coupling shafts 12 have a different position when the frame is in the intermediate state (FIG. 11; FIG. 12) (corresponding to a second hinge in a second position in space when the at least one portion of the plurality of sides is in the unfolded position, and wherein the second hinge moves to a third position in space when the at least one portion of the plurality of sides is in the folded position).
Matsuoka further teaches the frame has the smallest area as shown in FIG. 11, when each cross unit 11 is in a folded state, and the extendable arms have the shortest length and when the frame is in an intermediate state the cross units is extended ([0070]; [0072]) (corresponding to the AM core comprises a cross-sectional area, wherein the cross-sectional area is smaller when the at least one portion is in the folded position than when the at least one portion is in the unfolded position).
Matsuoka does not explicitly teach the cross-sectional area in the unfolded position is larger than a cross-sectional area of a printing envelope. However, Matsuoka teaches the variable area frame maybe an architectural structure such as a wall or ceiling or maybe a tent ([0124]; [0141]).
Ma teaches a reconfigurable, expandable-collapsible structures (Abstract). The structure may be a structural building element such as a wall component ([0054]). Ma further teaches a wall panel fully expanded measures 10 feet by 8 feet ([0061]; [0062]).
In light of the disclosure of Ma, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention for the variable area frame of Matsuoka in the fully opened state to measure 10 feet by 8 feet, in order to provide a working structural wall.
Given that Matsuoka in view of Ma teaches a cross-sectional area of the variable area frame in the unfolded position is 80 ft (.e., 10*8 = 80), it is clear the cross-sectional area of the variable area frame in the unfolded position is larger than a cross-sectional area of a printing envelope, as evidence by Netur a printing envelope has maximum dimension of 250 mm x 250 mm x 300 mm (i.e., 0.82 ft x 0.82 ft x 0.98 ft) has a cross-sectional area of 0.80 ft2 (i.e., 0.82*0.98 = 0.8036).
Although Matsuoka in view of Ma does not explicitly teach additively manufacture or the coupling shafts (i.e., plurality of hinges) are co-printed with the bent members or cross units (i.e., plurality of sides) as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  

    PNG
    media_image1.png
    547
    1200
    media_image1.png
    Greyscale
Therefore, absent evidence of criticality regarding the presently claimed process and given that Matsuoka in view of Ma meets the requirements of the claimed product, Matsuoka in view of Ma clearly meets the requirements of the present claim.  

In reference to claim 17, Matsuoka in view of Ma teaches the limitations of claim 15, as discussed above. Matsuoka teaches the area of the frame and the volume of the three-dimensional structure is changed according to an extending/contracting operation of the extendable arms (Matsuoka, [0021]).
Given that the weight of the variable area frame remains constant, while the volume decreases when the structure is folded/contracted, it is clear when the structure is folded/contracted it has a cross-sectional density is higher than the cross-sectional density when the structure is unfolded/extended (corresponding to the cross-sectional density is higher when the at least one portion is in the folded position than when the at least on portion is in the unfolded position).
In reference to claims 20-23 and 37, Matsuoka in view of Ma teaches the limitations of claim 15, as discussed above. Matsuoka further teaches the variable area frame in FIG. 12, provided above, comprises a plurality of cells interconnected to one another by coupling shafts 12, 13 and 14 (corresponding to comprising at least one of a honeycomb structure and a lattice structure; the AM core comprises a plurality of cells). FIG. 12 further teaches each cell includes middle coupling shafts 12 and upper coupling shafts 14 connecting cross units 11, wherein each cross unit is formed by two rigid members 11a and 11b (Matsuoka, [0063]; [0064]) (corresponding to each cell of the plurality of cells comprises one or more hinges and one or more sides; each cell of the plurality of cells shares at least one hinge and at least one side wall with each adjacent cell). The two rigid members are placed so as to cross each other to form an X-shape and are pivotally coupled by the coupling shafts (Matsuoka, [0063]) (corresponding to the one or more sides being movably connected with the one or more hinges). FIG. 11 and FIG. 12 teaches the rigid members are movable between the folded position and the unfolded position (corresponding to at least a portion of the plurality of sides are movable between the folded position and the unfolded position).
While Matsuoka in view of Ma does not explicitly teach the coupling shafts (i.e., plurality of hinges) are co-printed with the bent members or cross units (i.e., plurality of sides) as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Matsuoka in view of Ma meets the requirements of the claimed product, Matsuoka in view of Ma clearly meets the requirements of the present claim.  
In reference to claim 27, Matsuoka in view of Ma teaches the limitations of claim 15, as
discussed above.
While Matsuoka in view of Ma does not explicitly disclose the cross-sectional area in the
unfolded position is between 20 and 1000 times larger than the cross-sectional area in the folded
position as presently claimed, it has long been an axiom of United States patent law that it is not
inventive to discover the optimum or workable ranges of result-effective variables by routine
experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of
scientists or artisans to improve upon what is already generally known provides the motivation to
determine where in a disclosed set of percentage ranges is the optimum combination of
percentages.”); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum
value of a result effective variable in a known process is ordinarily within the skill of the art.");
In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”). "Only if the 'results of optimizing a variable’ are ‘unexpectedly good' can a patent be obtained for the claimed critical range.” In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the presently claimed invention to vary the cross-sectional area of the variable area frame, including over the presently claimed, for the intended application and in order to provide a variable frame whose area can be changed according to an extending/contracting operation of the extendable arm (Matsuoka, [0002]).
In reference to claim 28, Matsuoka in view of Ma teaches the limitations of claim 15, as discussed above. Matsuoka in view of Ma discloses the claimed invention except for a thickness between 12 mm and 60 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to modify the thickness of the cross units, including of the presently claimed, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Where the only difference between a claim and the prior art is one of relative dimensional differences and there is no showing that the claimed device and the prior art would perform any differently, the claimed device is not patentably distinct from the prior art. Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)
In reference to claim 32, Matsuoka in view of Ma teaches the limitations of claim 21, as discussed above. Matsuoka in view of Ma discloses the claimed invention except for each cell of the plurality of cells has a regular hexagon shape when the variable area frame is in the unfolded position. It would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to modify the cells in the intermediate state to have a regular hexagon shape, since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
In reference to claim 33, Matsuoka in view of Ma teaches the limitations of claim 15, as discussed above. Matsuoka teaches the variable area frame includes three extendable arms, wherein each of the extendable arms includes inner end coupling shafts, outer end coupling shafts and middle coupling shafts ([0087]-[0089]). FIG. 12, provided below, shows in the intermediate state the variable area frame includes a first pair of inner end couplings opposite a second pair of outer end couplings (corresponding to the plurality of hinges include a first pair of hinges and a second pair of hinges oriented opposite to one another when the at least one portion of the plurality of sides is in the unfolded position). 

    PNG
    media_image2.png
    647
    648
    media_image2.png
    Greyscale
In reference to claim 36, Matsuoka in view of Ma teaches the limitations of claim 15, as discussed above. Matsuoka teaches the variable area frame has a plurality of diamond shaped cells in the intermediate state, therefore it is clear an angle formed between cross units at the outer coupling shaft, middle coupling shaft or inner coupling shaft will be 90 degrees (Matsuoka, FIG. 12) (corresponding to a first angle between two adjacent sides of the plurality of sides when the portion of the plurality of sides is in the unfolded position). FIG. 11 shows the variable area frame in a folded state where there is almost no angle formed between the cross units at the outer coupling shaft, middle coupling shaft or inner coupling shaft (corresponding to a second angle between the two adjacent sides of the plurality of sides when the portion of the plurality of sides is in the folded position, wherein the first angle is larger than the second angle).
In reference to claim 38, Matsuoka in view of Ma teaches the limitations of claim 15, as discussed above. Matsuoka further teaches a variable frame includes three quadrilateral frames ([0102]). FIG. 26, provided below, teaches frame 110B is connected to 110C, such that a T- shaped bend member 113 is connected to a second T-shaped bend member 114; therefore, it is clear that the variable frame comprises a T-shaped bend member 113 that includes four coupling shafts and six sides attached to the four coupling shafts (corresponding to the plurality of hinges comprises four hinges and the plurality of sides comprises six sides, wherein the six sides are 
    PNG
    media_image3.png
    717
    1214
    media_image3.png
    Greyscale
movably connected with the four hinges).

Claims 19 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka in view of Ma as applied to claim 15 above, and further in view of Beyerle et al. (US 2019/0337220) (Beyerle).
In reference to claims 19 and 29-30, Matsuoka in view of Ma teaches the limitations of claim 15, as discussed above.
Matsuoka in view of Ma does not explicitly teach the variable area frame has a thickness
varying along a length or a width of the frame, as presently claimed.
Beyerle teaches articles formed by additive manufacturing and exhibiting varying electrical and structural properties in one or more directions, wherein the article may be used in panels ([0001]; [0029]). The article includes a core structure comprising a plurality of cells, wherein structure elements of the core structure defining the plurality of cells exhibit at least one structural property in at least one direction varying from at least one structural property in a second different direction ([0004]).
Beyerle further teaches the size of the cells and, therefore, the density of the cells and thickness of the cells varies in more than one direction, such as in at least the x-direction and the z-direction or y-direction ([0064]-[0065]; FIG. 2E) (corresponding to varying along a length of the AM core; varying along a width of the AM core; varying along a length and a width of the AM core).
In light of the motivation of Beyerle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to vary the size of the cells of the variable area frame and therefore the thickness of the cell wall, in order to provide a frame that is tailored or adjusted in one or more selected directions for the intended purpose of the frame ([0026]).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka in view of Ma as applied to claim 15 above, and further in view of Utilizing the Benefits of Adhesives Through Joint Design (3M).
The examiner has provided the non-patent literature document, 3M. The citation of prior
art in the rejection refers to the provided document.
In reference to claim 31, Matsuoka in view of Ma teaches the limitations of claim 15, as
discussed above.
Matsuoka in view of Ma does not explicitly teach the variable area frame further comprising an adhesive between one or more interfaces of the coupling shafts to lock the frame in the unfolded position, as presently claimed.
3M teaches converting from mechanical fasteners to adhesives and tapes can offer many benefits, which include flexibility in design, light weighting, increased product strength, prevention of water intrusion, processing ease, increased manufacturing throughout and improved product aesthetics (p. 1).
In light of the motivation of 3M, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to include adhesives and tapes at the coupling shafts of Matsuoka in view of Ma, in order to provide flexibility in design, light weighting, increased product strength, prevention of water intrusion, processing ease, increased manufacturing throughout and improved product aesthetics, and thereby arriving at the presently claimed invention.
Allowable Subject Matter
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While Matsuoka in view of Ma discloses the first portion and the second position are aligned in a first direction and the first position and the third position are aligned in a second direction, Mastsuoka in view of Ma does not teach or suggest the first direction and the second direction are at an obtuse angle from one another, as required by claim 35.  
Response to Arguments
In response to amended claims 15, 22, 27, 32-33, 36 and cancelled claim 34, the previous Claim Objections of record are withdrawn. 

In response to amended claim 35, the previous 35 U.S.C. 112(a) rejection of record is withdrawn.

Applicants primarily argue:
“Thus, all hinges in Matsuoka’s variable frame must move in order to transition the frame between the folded and intermediate states, Matsuoka does not disclose or suggest ‘a first hinge in a first position in space and a second hinge in a second position in space when the at least one portion of the plurality of sides is in the unfolded position, and wherein the first hinge remains in the first position in space and the second hinge moves to a third position in space when the at least one portion of the plurality of sides is in the folded position’ as called for by claim 15.”
Remarks, p. 8-9
The examiner respectfully traverses as follows:

    PNG
    media_image4.png
    436
    955
    media_image4.png
    Greyscale
	FIG. 11, provided below, shows an equilateral triangular frame in the state where the frame has the smallest area (i.e., folded position) and FIG. 12, provided below, shows the equilateral triangular frame in the state where the equilateral triangular frame has an intermediate area (i.e., unfolded position). The uppermost corner coupling shaft 17 (i.e., first hinge) is in a first position in space  and the inner end coupling shafts 13 (i.e., second hinge) are in a second position in space when the frame is in the state where the frame has the smallest area. The uppermost corner coupling shaft remains in the first position in space and the inner end coupling shafts move to a third position in space when the frame is in the state where the framer has an intermediate area, thus it is clear that Matsuoka meets the presently claimed limitations. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784